ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_03_EN.txt. 50

SEPARATE OPINION OF JUDGE LACHS

While concurring in the Court’s principal finding, I do not consider that
the second basis on which Greece claims to found the Court’s jurisdiction,
the Brussels Communiqué of 31 May 1975, has been given its full weight. I
agree with the Judgment that there is no known “rule of international law
which might preclude [such a] communiqué from constituting an interna-
tional agreement to submit a dispute to arbitration or judicial settlement”
(para. 96).

It may be recalled how this Court has held that an undertaking “given
publicly, and with an intent to be bound, even though not made within the
context of international negotiations, is binding” (1. CJ. Reports 1974,
p. 267), inasmuch as, inter alia, “parties are free to choose what form they
please provided their intention clearly results fromit” (1. C.J. Reports 1961,
p. 31, confirmed in Z.CJ. Reports 1974, p. 268).

Granted that the question of form is not decisive, what we face in the
Joint Communiqué is an international instrument to which the long-
established principles apply that no construction may be entertained
which would imply that any provision was “not intended to have any
definite application” (American and British Claims Arbitration, Nielsen
report, Cayuga Indians, pp. 203 ff., at p.322; cf. Moore, International
Adjudications, Modern Series, Vol. IV, p. 478).

These principles embrace a test which the Court has confirmed: “the
sole relevant question is whether the language employed in any given
declaration does reveal a clear intention” (Z.C.J. Reports 1961, p. 32,
restated in I.C.J. Reports 1974, p. 268). On this test, what was visualized in
the Joint Communiqué was a joint submission on the basis of a special
agreement to be elaborated by the two States.

I am unable to agree with the Judgment that in respect of the Commu-
niqué’s legal consequences, it “is for the two Governments themselves to
consider those implications and what effect, if any, is to be given to the
Joint Communiqué” (para. 108). On the. contrary, in so far as the
Communiqué is an international instrument, the question of its precise
legal implications cannot be regarded as lying within the discretion of
either of the Governments concerned. I therefore feel there is justification
for considering the matter in some detail.

The text of the Communiqué states that the two Prime Ministers gave

51
SI AEGEAN SEA (SEP. OP. LACHS)

consideration to the problems dividing them and that, as a result of their
meeting, they came to certain decisions. On the subject of the continental
shelf of the Aegean Sea, they “decided” that the problem should be
resolved “by the International Court at The Hague”. Here the subject to be
dealt with and the institution to be called upon to resolve the dispute were
mentioned in clear terms. The remaining part of the Communiqué amply
justifies an inference that the representatives of the two Governments were
to discuss, inter alia, a special agreement.

I therefore feel that the text clearly commits Greece and Turkey to the
negotiation of a compromis. In my judgment, this is an objective obligation,
even though I share the view of Turkey that it remained necessary to create
such a special agreement, and that the case should be submitted by both
parties and not by one.

The foregoing is confirmed by the particular circumstances in which the
Communiqué was drawn up. To these the Judgment refers at length
(paras. 100 ff.). An exchange of Notes culminated with the Greek Govern-
ment “not[ing] with satisfaction that the Turkish Government accept in
principle their proposal that the question of the delimitation of the conti-
nental shelf of the Aegean Sea be submitted jointly to the International
Court of Justice in The Hague” (10 February 1975); there soon followed a
statement by Turkey’s Prime Minister, in the Grand National Assembly,
when he confirmed that: “The object of the talks will be the special
agreement (compromis} which will define the basis of the case”
(3 March 1975).

Next came the meeting of foreign ministers of 17-19 May 1975 at which
“initial consideration was given to the text of a special agreement concern-
ing the submission of the [continental shelf problem] to the International
Court of Justice” (Application, Ann. ITI, No. 1). The matter was clinched
by the decisions recorded in the Communiqué of Brussels, which in my
view connoted a substantive commitment on the part of both States. Had
this not been intended, the Communiqué should and could have been
limited to a text omitting the second sentence. Thus the circumstances
which led up to the Communiqué confirm the legal consequences implicit
in its wording.

These consequences “must be considered within the general framework
of the security of international intercourse, and the confidence and trust
which are so essential in the relations among States” (C.J. Reports 1974,
p. 269).

With this borne in mind, it remains clear that the Brussels Communiqué
was not in itself a sufficient title for submission of the dispute to the Court,
for the parties agreed that the matter should be referred to the Court
jointly, and no other basis of reference can be shown to have been accepted
by the Government of Turkey; correspondingly, the modalities of seisin
remained to be agreed.

This being so, the Communiqué made it clear that the parties were to

52
52 AEGEAN SEA (SEP. OP. LACHS)

continue negotiations. In general, I find that an obligation to negotiate
had been established.

*

This leads me to some general reflections on the relationship between
negotiations and the functions of this Court. There are obviously some
disputes which can be resolved only by negotiations, because there is no
alternative in view of the character of the subject-matter involved and the
measures envisaged. But there are many other disputes in which a combi-
nation of methods would facilitate their resolution. The frequently unor-
thodox nature of the problems facing States today requires as many tools
to be used and as many avenues to be opened as possible, in order to resolve
the intricate and frequently multi-dimensional issues involved. It is some-
times desirable to apply several methods at the same time or successively.
Thus no incompatibility should be seen between the various instruments
and fora to which States may resort, for all are mutually complementary.
Notwithstanding the interdependence of issues, some may be isolated,
given priority and their solution sought in a separate forum. In this way it
may be possible to prevent the aggravation of a dispute, its degeneration
into a conflict. Within this context, the role of the Court as an institution
serving the peaceful resolution of disputes should, despite appearances, be
of growing importance.

Among the considerations to be borne in mind if the Court is to play its
part, two are paramount:

The Court may not act on any other basis than the established consent of
the States in dispute, whether ad causam or by virtue of more general bonds
of jurisdiction. The disappointment engendered when the Court finds that
it lacks jurisdiction is doubtless bitter for a State which by an application
has borne witness to its faith in the judicial path to agreement. But the
Court may never overstep the law prescribed it, for it can inspire confi-
dence and gain strength only by acting within its Statute and Rules, and
consistently with its vocation.

In the light of the compatibility and complementarity of all means of
peaceful settlement as enumerated in Article 33 of the Charter of the
United Nations, judicial settlement must be viewed as simply an alterna-
‘tive to the direct and friendly settlement of disputes between States (cf.
P.C.LJ., Series A, No. 22, p. 13). It is therefore important to rebut any
presumption that an alternative to friendly discussion must of necessity be
unfriendly, for the adversary image of contentious proceedings continues
to obscure the necessary place of the Court in the scheme of pacific
settlement. On the contrary, it has repeatedly been stated on behalf of
States that, in the words of paragraph 6 of General Assembly resolu-
tion 3232 (XXIX):

53
53 AEGEAN SEA (SEP. OP. LACHS)

“.. recourse to judicial settlement of legal disputes, particularly
referral to the International Court of Justice, should not be considered
an unfriendly act between States”.

This has also been stressed by learned bodies.

Recognition of this principle, which consecrates the intrinsic character
of the Court, will assist it to discharge the function conferred on it by the
Charter as the principal judicial organ of the United Nations.

(Signed) Manfred Lacns.

54
